Citation Nr: 1446496	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009 and October 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is of record.  The undersigned clarified the issues on appeal and afforded the Veteran the opportunity to submit additional relevant evidence in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the record was left open for 60 days to allow the Veteran to submit additional evidence in support of his claims.  In April 2014, the Board received additional evidence including a waiver of consideration by the agency of original jurisdiction (AOJ); therefore, it has been associated with the claims folder and considered by the Board herein.  

Consideration of the Veteran's appeal has also included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than a transcript of the Veteran's April 2014 Travel Board hearing.  




FINDINGS OF FACT

1.  Bilateral hearing loss is shown by the competent and credible evidence of record to be related to the Veteran's active military service.  

2.  At the April 2014 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he was no longer seeking entitlement to service connection for diabetes mellitus.  

3.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  The criteria for withdrawal of the Veteran's appeal for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's claims by way of letters sent to the Veteran in September 2009 and October 2011.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated such records with the claims file.  

Additionally, the Veteran was afforded relevant VA examinations in October 2011 and September 2012, and the resulting examination reports have been associated with the claims file.  The examiner's obtained a history from the Veteran and completed thorough examinations, including assessments regarding the Veteran's level of occupational impairment caused by his service-connected disabilities.  Therefore, the examinations are adequate regarding the TDIU issue decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for bilateral hearing loss; however, any error in that regard is harmless given the favorable decision by the Board herein regarding that issue.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


II.A.  Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss due to his active military service.  

Service treatment records, including the Veteran's DD Form 214, document his military occupational specialty as an air cargo specialist.  Consistent with a May 1967 hearing conservation data form, the Veteran has credibly maintained that he was not issued hearing protection.  In light the above, in-service acoustic trauma is conceded by the Board.  38 C.F.R. § 1154(a)(2013).  

The evidence of record also documents that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  Specifically, following his April 2014 Travel Board hearing, the Veteran submitted a May 2014 record of private ENT treatment containing audiometric results showing marked bilateral high frequency sensorineural hearing loss.  

Additionally, the May 2014 submission also contains a positive private nexus opinion relating the Veteran's diagnosed bilateral hearing loss to noise exposure during active service.  

There is no conflicting competent evidence of record.  Therefore, in light of the positive private medical opinion, and following a review of the medical and lay evidence of record, the Board resolves any reasonable doubt in favor of the Veteran and finds that the preponderance of evidence weighs in favor of the Veteran's claim.  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Diabetes Mellitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the April 2014 Travel Board hearing, the Veteran withdrew his appeal of entitlement to service connection for diabetes mellitus.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction over the appeal of entitlement to service connection for diabetes mellitus, and it is dismissed.  


III.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran submitted a July 2011 application for increased compensation based upon unemployability.  The Veteran indicated therein that he was prevented from working by his service-connected coronary artery disease (CAD).  He reported that he was last employed in July 2010 as a mail carrier for the United States Postal Service (USPS) and that he had 4 years of high school education, with no further education or training reported.  A September 2011 request for employment information documents that the Veteran was employed by the USPS from April 1983 until he retired in July 2010.  

The Veteran's service-connected disabilities include CAD, rated as 100 percent disabling from September 2009 and 60 percent disabling from January 2010; and residual scars of the left lower extremity and chest associated with heart surgery, each rated as noncompensable from September 2009.  The combined rating for his service-connected disabilities is 100 percent from September 2009 and 60 percent from January 2010.  See 38 C.F.R. §§ 4.25, 4.26.  As discussed above, the Veteran filed his claim for TDIU in July 2011; therefore, he meets the percentage standards  under 38 C.F.R. § 4.16(a) for consideration of a TDIU.  

The Veteran was afforded a general VA examination in connection with his TDIU claim in October 2011.  The examiner noted that the Veteran was no longer working and that he would be limited in heavy activity due to his service-connected conditions.  A heart-specific examination, including an interview-based metabolic equivalents (METs) test, revealed that the Veteran was limited to activity of between 5-7 METs, a level which has been found to be consistent with activities such as walking one flight of stairs, golfing without a cart, mowing the lawn with a push mower, and heavy yard including digging.  Notably, the examiner documented that such limitations were not due to the Veteran's heart condition, but that they were primarily due to his general deconditioning.  Finally, the examiner reported no functional impairment resulting from the Veteran's service-connected residual scars.  

Subsequently, the Veteran was afforded a VA heart examination in September 2012.  The examiner estimated, based upon results of a recent echocardiogram, that the Veteran could perform at a level of between 7-10 METs, which has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging at 6 miles per hour (mph).  He opined that physically, the Veteran "is able to do whatever he wishes", but noted that he did not exercise or participate in a cardiac rehab program.  He also stated that the Veteran was retired from the USPS and did not desire another job.  

In his November 2012 notice of disagreement (NOD), the Veteran stated that he voluntarily retired because after he returned to work, just 90 days after bypass surgery, he was unable to handle the daily workload from his postal delivery duties.  

Private psychological treatment records from January 2010 reflect that the Veteran was experience stress from his work supervisor and complained about how the postal service treated people.  He reported planning to retire because he was unable to tolerate the extreme harsh and inhumane treatment at work.  A March 2013 statement from a private psychologist also reports the Veteran's stress and anxiousness about his job situation after returning to work following his heart surgery.  

The Veteran testified at a March 2013 formal RO hearing that his delivery route was overburdened even before his heart surgery.  He stated that when he returned to work following heart surgery, management had increased the expected workload so that it was impossible for him to successfully complete his delivery route.  He reported that he was not the only one facing increased demands and scrutiny, and that eventually, he decided to retire rather than continue working under the demanding conditions.  

At his April 2014 Travel Board hearing, the Veteran testified that he experienced increased fatigue following his heart surgery, and that when he returned to work, he was told that he did not perform the way he had prior to having heart surgery.  

With regard to the Veteran's lay statements that his service-connected CAD disability caused him to retire prevents him from following and maintaining gainful employment, such statements are afforded little probative value in establishing TDIU as the Veteran is not competent to assess his own level of occupational capacity.  While he is competent, as a layperson, to report observable symptoms, such as fatigue, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to provide an assessment regarding the complex effect of his service-connected CAD disability upon his ability to maintain employment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Veteran's own statements indicate that his workload was overburdened even prior to his heart surgery, and that his retirement resulted from his displeasure about his demanding work conditions, which were also experienced by his coworkers.  

The most probative competent evidence of record is the opinions of the VA examiners following thorough examinations of the Veteran.  The October 2011 examiner opined that the Veteran's service-connected CAD disability resulted in some limitation upon heavy activity, while the September 2012 VA examiner opined that the Veteran was not limited by his condition; rather, he chose not to participate in exercise or cardiac rehabilitation, and did not desire another job following his voluntary retirement.  

The Board finds that at no point during the appeal was the Veteran unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  Thus, a TDIU rating is not warranted and the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.  

The claim of entitlement to service connection for diabetes mellitus is dismissed.  

Entitlement to a TDIU rating is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


